PER CURIAM.
Appellant-husband appeals the trial court’s judgment of dissolution, arguing that the court improperly distributed property acquired during the marriage.
Since it can be justified as lump sum alimony, we affirm the trial court’s award of a one-half interest in the husband’s separately held stock or its cash equivalent. Likewise, the trial court’s decision to award temporary possession of the marital home to the wife is also affirmed. We remand for clarification, however, as to whether the trial court intended the value of the stock award to be reduced by the amount of outstanding encumbrances against portions of the stock.
McNULTY, C. J., and HOBSON and SCHEB, JJ., concur.